Exhibit 10.15

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE is made this 13th day of March, 2000, by and
between ONE OLIVER ASSOCIATES LIMITED PARTNERSHIP, a Michigan limited
partnership, whose address is c/o Kojaian Management Corporation, 1400 North
Woodward, Suite 250, Bloomfield Hills, Michigan 48304-2876 (hereinafter referred
to as “Landlord”) and FREEMARKETS, INC., a Delaware corporation, whose address
is 210 Sixth Avenue, Pittsburgh, Pennsylvania 15222 (hereinafter referred to as
“Tenant”).

RECITALS:

WHEREAS, Landlord, as Landlord, and Tenant, as Tenant entered into that certain
Lease dated October 21, 1998, as amended by the First Amendment to Lease, dated
March 30, 1999, and Second Amendment to Lease dated July 20, 1999 (hereinafter
collectively referred to as the “Lease”), pursuant to which Tenant leases space
in One Oliver Plaza, Pittsburgh, Pennsylvania on the 21st and 22nd floors
consisting of approximately 36,219 square feet (hereinafter referred to as the
“Original Premises”), 23rd floor consisting of approximately 17,890 rentable
square feet (hereinafter referred to as “Additional Premises”), and 24th Floor
consisting of approximately 18,287 rentable square feet (hereafter referred to
as the “Additional Premises II”), more particularly described therein; and

WHEREAS, Tenant desires to lease the following additional premises in the
Building.

 

Floors

   Rentable Square Footage

20

   17,936

25

   18,561

26

   18,287

27

   18,287

28

   18,290

29

   18,291

(hereinafter referred to as and designated “Additional Premises III” on Exhibit
“A” hereto) and Landlord is willing to lease Additional Premises III to Tenant
upon the terms and conditions set forth herein; and,

WHEREAS, Landlord and Tenant have agreed upon the terms and conditions for the
leasing of Additional Premises III and the Base Rent thereof as well as other
agreements relating to the Lease and wish to set forth such agreement as more
particularly set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

1. (a) All Floors constituting Additional Premises III are vacant and upon
execution and delivery of this Third Amendment to Lease, Landlord shall deliver
the same to Tenant and Tenant shall accept the same in their current “as is,”
“where is” condition Tenant acknowledges that except as expressly provided in
the Lease, as herein amended, Landlord shall not have any obligation to make any
renovations or improvements to Additional Premises III.

(b) Tenant shall construct the alterations to Additional Premises III
(hereinafter referred to as the “Initial Alterations”) in accordance with the
provisions of this Paragraph 1 and Exhibit “B” hereto.

(i) Tenant shall submit plans and specifications for review and approval by
Landlord, which approval shall not be unreasonably withheld or delayed, in
accordance with Section IV of Exhibit “B” hereto.

(ii) Tenant shall hire Tedco Construction as its general contractor (the “GC”)
to undertake the construction of the Initial Alterations. Tenant and/or the GC
will engage only reputable subcontractors approved in writing by Landlord
relating to structural work, HVAC, electrical, plumbing and roofing work, and
Landlord shall not unreasonably withhold

 

1



--------------------------------------------------------------------------------

such approval. Landlord shall not charge Tenant coordination or contractor
supervision fees. Landlord shall be responsible, at Tenant’s sole cost and
expense, for work related to asbestos removal. Landlord’s contractor for such
work will coordinate with the GC to provide for proper and safe removal.

(iii) Tenant shall comply with all applicable Building Codes and requirements of
insurance underwriters, including sprinklers, smoke detectors and
compartmentalization as required in construction of the Initial Alterations.

(iv) Prior to the commencement of construction, Tenant and the GC shall have
entered into a written contract for the performance of the Initial Alterations
and Tenant will cause the GC to agree in a written instrument acceptable to
Landlord in its reasonable discretion to be bound by all of the following terms
and conditions:

(A) The GC shall send copies of all notices of default sent by the GC to Tenant
pursuant to the construction contract between the GC and Tenant (the
“Construction Contract”) to Landlord and no such notice shall be effective for
any purpose unless and until a copy thereof shall have been received by
Landlord.

(B) Tenant and the GC acknowledge that the GC shall have no lien rights against
Landlord’s interest in the Demised Premises or any part thereof.

(C) Nothing contained herein shall in any event or under any circumstances be
construed as an assumption, in whole or in part, by Landlord of any of the
obligations or liabilities of Tenant under the Construction Contract.

Tenant shall provide Landlord with signed copies of the Construction Contract
and an instrument evidencing the GC’s agreement to the foregoing conditions.

(c) (i) Landlord shall pay the cost of the Initial Alterations up to the cost of
Twenty Five Dollars ($25.00) per rentable square foot (hereinafter referred to
as the “Tenant Allowance”). The Tenant Allowance shall initially be available
only on a per Floor basis, so that only Four Hundred Forty Eight Thousand Four
Hundred Dollars ($448,400.00) is available for the 20th Floor ($25.00 x 17,936),
only Four Hundred Sixty Four Thousand and Twenty Five Dollars ($464,025.00) is
available for the 25th Floor ($25.00 x 18,561), only Four Hundred Fifty Seven
Thousand One Hundred Seventy Five Dollars ($457,175.00) is available for the
26th floor ($25.00 x 18,287), etc; provided, however, that if Tenant does not
utilize the entire Tenant Allowance for a Floor or Floors with respect to which
Effective Date III has occurred, the Tenant Allowance with respect to the next
Floor(s) being renovated shall be increased by such amount not so utilized and
any portion of the Tenant Allowance not initially utilized for the cost of the
Initial Alterations to Additional Premises III may, after the completion of
Additional Premises III, be utilized by Tenant for alterations to other portions
of the Premises, and provided, further, that to the extent the entire Tenant
Allowance is not so utilized during the Term, Landlord shall retain the same.

(ii) The Tenant Allowance with respect to each Floor shall be due and payable
from Landlord to Tenant as follows: one-half (1/2) shall be paid to Tenant
within ten (10) days after Tenant has completed one-half (1/2) of the Initial
Alterations to such Floor and has submitted to Landlord a written request for
such payment together with Tenant’s Architect’s certificate that at least
one-half (1/2) of the Initial Alterations to such Floor have been completed in
accordance with the approved plans and specifications and the remaining one-half
(1/2) shall be paid to Tenant within thirty (30) after the Initial Alterations
to such Floor have been completed as described in Section 5.2 of Exhibit “B.”
Tenant shall pay all costs of the Initial Alterations in excess of the Tenant
Allowance.

 

2



--------------------------------------------------------------------------------

(d) Effective Date III for each Floor of Additional Premises III is as follows:

 

Floors

   Effective Date III  

20

     May 15, 2000   

25

     April 15, 2000   

26

     January 1, 2001   

27

     See Paragraph 1 (e) 

28

     July 1, 2000   

29

     July 1, 2000   

(herein referred to as “Effective Date III”). Each such Floor shall be deemed
part of the Premises for all purposes of the Lease and Tenant will commence
payment of Base Rent and Tenant’s Share of Operating Expenses and Tenant’s Share
of Taxes shall be increased accordingly as provided herein; provided, however,
that if Tenant shall commence business operations on any such Floor or portion
thereof prior to Effective Date III with respect to such Floor or portion
thereof, Effective Date III with respect to such Floor or portion thereof shall
be deemed to have occurred on the earlier date Tenant commences business
operations on such Floor or portion thereof.

(e) (i) Upon delivery thereof, the 27th Floor shall be deemed part of the
Premises for all purposes of the Lease and effective April 1, 2000, Tenant will
commence payment of Base Rent therefor and Tenant’s Share of Operating Expenses
and Tenant’s Share of Taxes shall be increased accordingly as provided herein,
subject to Paragraph 1(e)(ii) hereof; provided, however, that the Basic Rent for
the 27th Floor from April 1, 2000, to the earliest to occur of March 31, 2001,
and the date Tenant vacates the 27th Floor in order to construct the Initial
Alterations thereto shall be Sixteen Dollars ($16.00) per rentable square foot
thereof per annum.

(ii) Upon thirty (30) days prior written notice to Landlord at any time
subsequent to the submission of plans and specifications for the renovations to
the 27th Floor and Landlord’s approval thereof, which approval shall not be
unreasonably withheld or delayed, Tenant shall have the right to vacate the 27th
Floor and perform the Initial Alterations thereto. Upon such vacation, and
through the earlier of sixty (60) days after such vacation and the date of the
completion of the Initial Alterations and/or Tenant commencing business therein,
Tenant shall not be required to pay any Base Rent or other charges relating to
the 27th Floor.

(iii) Upon the earlier of sixty (60) days after such vacation and the completion
of the Initial Alterations to the 27th Floor, and/or Tenant commencing business
therein, the 27th Floor shall again be part of the Premises for all purposes of
the Lease, and Tenant will commence payment of Basic Rent in the amount set
forth in Paragraph 2(b) hereof and Tenant’s Share of Operating Expenses and
Tenant’s Share of Taxes shall be increased accordingly as provided herein.

2. (a) Tenant’s Share with respect to each Floor of Additional Premises III
shall be as follows:

 

Floor

   Tenant’s Share  

20

     2.81 % 

25

     2.91 % 

26

     2.87 % 

27

     2.87 % 

28

     2.87 % 

29

     2.87 % 

 

3



--------------------------------------------------------------------------------

(b) Commencing on the date of this Amendment, the Base Rent per rentable square
foot of the Premises (including the Original Premises, Additional Premises I,
Additional Premises II, and Additional Premises III as well as any premises
subsequently added to the Premises pursuant to Article 37 of the Lease as herein
amended) shall be as follows:

 

Period

   Rate  

Date of this Amendment-3/31/00

   $ 20.00   

4/1/00 – 3/31/01

   $ 20.60   

4/1/01 – 3/31/02

   $ 21.22   

4/1/02 – 3/31/03

   $ 21.86   

4/1/03 – 5/31/04

   $ 22.51   

6/1/04 – 5/31/05

   $ 23.19   

6/1/05 – 5/31/06

   $ 23.89   

6/1/06 – 5/31/07

   $ 24.61   

6/1/07 – 5/31/08

   $ 25.35   

6/1/08 – 5/31/09

   $ 26.11   

6/1/09 – 5/31/10

   $ 26.89   

(c) Section 3.01 of the Lease shall be amended so that the Expiration Date is
extended to May 31, 2010, subject to the provisions of Sections 3.02 and
37.02(d) of the Lease.

3. (a) Landlord shall renovate the restrooms on each Floor of Additional
Premises III (but not in any other portion of the Premises) to comply with The
Americans with Disabilities Act (hereinafter referred to as “ADA”’). Landlord
shall not be required to spend in excess of Eighteen Thousand Dollars
($18,000.00) per Floor therefor, and any costs in excess of Eighteen Thousand
Dollars ($18,000.00) per Floor shall be charged against the Tenant Allowance for
such Floor. Such work shall be performed by Landlord in conjunction with Tenant
performing the Initial Alterations on such Floor.

(b) Landlord shall, at its sole cost and expense, and not as a charge against
the Tenant Allowance, institute an elevator modernization program which will
include system enhancements and ADA compliance. The elevators in the elevator
bank serving Floors 20-29 of the Building will be the first to be renovated and
Landlord shall use its reasonable efforts to complete the renovation of such
elevators by September 30, 2000.

(c) Landlord shall, at its sole cost and expense, increase the lighting in the
Building lobby and along the perimeter of the Building exterior proposed by
Tenant and approved by Landlord, in its sole reasonable discretion. Tenant will
hire, at its expense, a lighting consultant to assist the parties in this
matter.

4. (a) Landlord shall provide, without charge to Tenant, an area on the roof of
the Building or such other common area location as mutually agreed upon by
Landlord and Tenant, for Tenant to install up to six (6), three foot by eight
foot (3’x8’) natural gas generators, together with associated cabling equipment
and risers, necessary for the use thereof (hereafter collectively referred to as
the “Generator Equipment”). The Generator Equipment shall be installed by
contractors selected by Tenant and approved in advance by Landlord and any roof
penetrations shall be made by Landlord’s roofing contractor, at Tenant’s
expense. The functional characteristics, size, design, load and method of
installation of the Generator Equipment shall be subject to Landlord’s prior
approval, which shall not be unreasonably withheld of delayed. Tenant shall at
its expense install, maintain and repair the Generator Equipment in good and
safe condition and in compliance with all applicable laws.

(b) Tenant shall be responsible for and shall at its sole cost and expense
repair any damage caused by the installation, maintenance, operation, condition
or use of the Generator Equipment, and any related roof or wall penetrations,
including, without limitation, any damage to the Building or Landlord’s other
tenant’s premises or personal property.

(c) Tenant shall be responsible for all utilities, expenses, taxes and
assessments in connection with the Generator Equipment and shall obtain and
maintain in effect any and all licenses, permits and other governmental
approvals which are or may become required for the operation and use of the
Generator Equipment.

(d) Tenant shall indemnify and hold Landlord harmless from any losses, costs,
claims, actions, causes of action, expenses (including reasonable attorney’s
fees) or liabilities of any sort whatsoever arising by reason of the
installation, maintenance, operation, condition, use or removal of the Generator
Equipment.

 

4



--------------------------------------------------------------------------------

(e) Upon the expiration or termination of the Lease, Tenant shall remove the
Generator Equipment and repair any damage resulting from such removal, at
Tenant’s sole cost and expense.

5. Landlord shall provide two (2) security guards to be stationed at the main
security desk on the first Floor of the Building on a twenty-four (24) hours per
day, three hundred sixty five (365) days per year basis (except Sunday, when
only one guard shall be on duty) and the cost thereof shall be included in
Operating Expenses.

6. Section 21.02 of the Lease shall be deleted and the following shall be
substituted therefor:

(a) Tenant shall have the right, at its sole cost and expense, to install four
(4) signs on the upper exterior of the Building, and identification signage at
ground level and in the Building lobby. The size, design, and location of each
such sign shall be subject to Landlord’s approval and the approval of all
governmental entities having jurisdiction. Landlord hereby approves the design,
size and location of such signs as shown on Exhibit “C” hereto. Tenant shall
install, operate and maintain such signs and at the expiration or earlier
termination of this Lease, Tenant shall remove such signs and repair any damage
to the Building resulting therefrom, all at Tenant’s sole cost and expense.

(b) During the Term, the Building shall be named “FreeMarkets Center,” provided
that Landlord reserves the right to change the street address of the Building
without creating or incurring any liability to Tenant. Tenant acknowledges that
the change of the name of the Building to “Freemarkets Center” will require
Landlord to incur costs to replace marketing materials and Tenant shall
reimburse Landlord the cost thereof within thirty (30) days after the
presentation of invoices therefor, but not to exceed the sum of Twenty Thousand
Dollars ($20,000).

7. Section 35.17 of the Lease shall be deleted and the following shall be
substituted therefore:

Tenant shall be entitled to five (5) parking spaces in Landlord’s parking garage
in the Building for each full Floor of the Building occupied by Tenant and
prorata for partial floors. As portions of Additional Premises III and premises
added to the Premises pursuant to Article 37 hereof shall become part of the
Premises hereunder, such additional parking shall be provided to Tenant at the
rates provided below. Four (4) of such parking spaces shall be designed as
reserved for Tenant’s exclusive use (and the remaining spaces shall not be
reserved); provided, however, that Landlord shall not be responsible for
policing Tenant’s right to exclusively use such reserved parking spaces and
shall have no responsibility to Tenant if the same are not available through
acts or omissions of others unless Landlord has caused or permitted such acts.
The monthly rate for such parking spaces shall be at market rates for parking
spaces in the Building.

8. (a) Sections 37.02 and 37.03 shall be deleted from the Lease.

(b) The following shall be inserted as Section 37.02 of the Lease:

Section 37.02 Right to Lease Additional Premises.

(a) Provided Tenant is not in default after delivery of notice and beyond the
expiration of applicable cure periods at the time of the exercise of such right,
if Landlord receives an acceptable offer to initially lease any premises in the
Building located on Floors 12, 14, 15, 16, 17, 18 and/or 19, during the initial
Term, Landlord shall notify Tenant of such

 

5



--------------------------------------------------------------------------------

offer in writing and Tenant shall have the right to lease such premises under
the terms of this Section 37.02. Landlord’s notice shall set forth the area
constituting such premises, the location thereof and the anticipated delivery
date therefor.

(b) Tenant shall have ten (10) days from the date of Landlord’s notice to Tenant
to advise Landlord in writing that Tenant exercises its right to lease the same.
Failure by Tenant to notify Landlord within the time specified shall constitute
Tenant’s waiver of its right to lease such premises and Landlord shall
thereafter have the right to lease such premises to a third party or parties on
terms and provisions acceptable to Landlord, in its sole discretion, for a
period of six (6) months; provided, however, that if Landlord has not entered
into a lease of such premises pursuant to such offer within six (6) months after
such notice to Tenant pursuant to Section 37.02(a), Landlord shall be required
to again offer such premises to Tenant pursuant to Section 37.02(a) prior to
leasing the same to a third party. In the event Landlord enters into a lease
with a third party for such premises, Tenant shall not have the right to lease
such premises pursuant to this Section 37.02 if such premises again become
available.

(c) If Tenant exercises its right to so lease such premises, this Lease will be
amended to add such premises to the Premises at the Base Rent and all of the
other terms and provisions hereof, including a Twenty Five Dollar ($25.00) per
square foot Tenant Allowance. Tenant shall renovate such premises in compliance
with the provisions of this Lease.

(d) Landlord shall renovate the restrooms for each Floor of the Additional
Premises (but not in any other portion of the Premises) to comply with the ADA.
Landlord shall not be required to spend in excess of Eighteen Thousand Dollars
($18,000.00) per Floor therefor, and any costs in excess of Eighteen Thousand
Dollars ($18,000.00) per Floor shall be charged against the Tenant Allowance for
such Floor. Such work shall be performed by Landlord in conjunction with Tenant
performing the Initial Alterations on such Floor.

(e) Notwithstanding anything to the contrary contained in this Lease, each time
Tenant exercises its right to so lease any such premises pursuant to this
Section 37.02, the initial Term shall be extended for a period of one-hundred
and twenty (120) full calendar months from and after the date such premises are
first deemed to be part of the Premises. In addition, the Base Rent shall be
increased by three percent (3%) per annum over the rent in effect in the
immediately preceding year, commencing January 1, 2010 and for each year
thereafter that the initial Term has been extended as aforesaid.

(f) Prior to the delivery of possession of each such premises pursuant to this
Section 37.02, Landlord and Tenant shall execute an amendment to this Lease
reflecting the addition of such premises to the Premises, the additional Base
Rent, the change in Tenant’s Share of Operating Expenses and Tenant’s Share of
Taxes, the Base Rent for the extended portion of the initial Term and any other
revisions necessary because of such premises being added to the Premises.

(g) Landlord shall have not responsibility for delays in delivering any such
premises as a result of any occupant’s failure to vacate such premises at the
end of its lease, but Landlord shall immediately institute proceedings to obtain
possession of such premises and this Lease with respect to such premises shall
not commence until such premises are vacated and delivered to Tenant as herein
provided.

 

6



--------------------------------------------------------------------------------

9. Exhibit “A” to the Lease is hereby deleted in its entirety and replaced by
Exhibit “A” attached hereto. All references in the Lease to Exhibit “A” shall
hereinafter mean Exhibit “A” hereto.

10. Each of Landlord and Tenant acknowledges that the Lease is in full force and
effect and neither Landlord nor Tenant is currently in default thereunder.

11. The Lease, as herein amended, is hereby ratified and confirmed by the
parties and shall remain in full force and effect.

 

WITNESS:     ONE OLIVER ASSOCIATES LIMITED     PARTNERSHIP,     a Michigan
limited partnership     By:   ONE OLIVER-GP, INC.,       a Michigan corporation
      Its:    General Partner /s/ Illegible       By:   /s/ Mike Kojaian
Illegible         Mike Kojaian         Its:    President     FREEMARKETS, INC.,
    a Delaware corporation /s/ Illegible     By:   /s/ Douglas M.
Wnorowski            3/9/2000 Illegible       Douglas M. Wnorowski     Its:  
Vice President

 

7



--------------------------------------------------------------------------------

EXHIBIT “B”

INITIAL ALTERATIONS

GENERAL CRITERIA FOR THE CONSTRUCTION

OF INTERIOR IMPROVEMENTS

SECTION 1: GENERAL:

1.1 A. Notwithstanding anything contained in this Exhibit “B,” in the event of
any inconsistencies between the provisions of this Criteria and the Third
Amendment to Lease, the provisions of the Third Amendment to Lease shall govern.

B. Notwithstanding anything contained herein or the Third Amendment to Lease to
the contrary, prior to the commencement of any alterations or improvements to
the Additional Premises III, Tenant shall deliver the plans and specifications
therefor to Landlord (as herein provided) for its written approval, which
approval shall not be unreasonably withheld, conditioned or delayed. Landlord
shall respond to Tenant’s request for approval of Tenant’s plans and
specifications within five (5) days after receipt thereof and if Landlord fails
to respond within such five (5) day period, Tenant shall so notify Landlord of
such failure and if Landlord fails to respond within five (5) days after receipt
of such second notice, Landlord shall be deemed to have approved such plans and
specifications. In the event Landlord shall not approve the plans and
specifications, Landlord shall notify Tenant of its objections thereto. Landlord
and Tenant shall thereafter work cooperatively and in good faith to reach
agreement upon mutually acceptable plans and specifications. Tenant shall engage
its own General Contractor (the “GC”) to manage the construction of the initial
alterations and improvements to be made by Tenant to the Premises (the “Initial
Alterations”). Tenant shall not be responsible to Landlord for any supervision
fees relating to the Initial Alterations. Landlord agrees to reasonably assist
Tenant in obtaining all necessary permits for the Initial Alterations from
appropriate governmental authorities.

SECTION II: LANDLORD’S WORK:

2.1 Landlord is not required to perform any construction work whatsoever within
Additional Premises III, except as may be provided in Paragraph 3 of the Third
Amendment to Lease.

SECTION III: TENANT’S WORK:

3.1 General:

3.1.1 Any and all modifications to Additional Premises III requiring alterations
to the architectural, mechanical, electrical, fire protection, or structural
systems will require Tenant to supply detailed Construction Drawings covering
those modifications to Landlord for approval.

3.1.2 Tenant shall enlist the services of an architect licensed in the State of
Pennsylvania for the preparation of Construction Drawings and Specifications,
requiring State of Pennsylvania and/or municipal approval(s) of whatever nature
and building permits.

3.1.3 Jurisdiction and Codes

A. The Building is in and under the jurisdiction of the City of Pittsburgh and
the State of Pennsylvania. All design and construction work shall comply with
all applicable statutes, ordinances, regulations, laws and codes.

B. Where conflicts exist between building codes, utility regulations, statutes,
ordinances, other regulatory requirements and Landlord’s Insurance Underwriter’s
requirements, the more stringent of the requirements shall govern.

C. Landlord reserves the right to require changes in the Initial Alterations by
reason of code requirements or reasonable requirements of Landlord, or
directives of governmental authorities having jurisdiction over the Premises, or
directives of Landlord’s Insurance Underwriter.

3.1.4 Permits and Approvals

A. Prior to the commencement of construction, all applicable building permits,
licenses, approval, waivers, etc. shall be obtained and posted in a prominent
place within Additional Premises III, and copies thereof supplied to Landlord.



--------------------------------------------------------------------------------

B. Landlord’s written approval shall be obtained by Tenant prior to the
undertaking of any construction work or the undertaking of any modifications
whatsoever to Landlord’s building shell and/or utilities. Landlord’s approval of
the foregoing shall not constitute the assumption of any responsibility by
Landlord for the accuracy or sufficiency thereof, and Tenant shall be solely
responsible therefor.

C. No approval by Landlord shall be deemed valid unless the same shall be in
writing signed by Landlord’s agent.

3.1.5 Contractors:

All contractors engaged by Tenant must be bondable, licensed (if applicable)
contractors capable of performing quality work.

3.1.6 Design Loads:

A. Roofs and related structural framing and demising partitions have not been
designed for any additional imposed loads. Any structural changes to compensate
for additional loading where required by Tenant’s design for Additional Premises
III is to be designed by Tenant’s architect or structural engineer and built by
Tenant’s Contractor.

B. Floor loading imposed on the floor slab by Tenant on a temporary or permanent
basis shall not exceed allowable live loads, without additional structural
supports approved by Landlord.

3.1.7 Material and Warranties:

A. Tenant shall use only new, first-class materials in the completion of the
Initial Alterations. All work and equipment shall be warranted for a minimum of
one (1) year from completion of the Initial Alterations with respect to each
respective Floor.

B. Rough lumber, plywood, blocking, etc. is to be pressure treated fire
retardant wood with U.L. labeling. All finish wood and interior materials shall
have a flame spread and smoke contributing application that meets all state and
local codes.

C. Except to the extent otherwise approved by Landlord in writing, no asbestos,
P.C.B., of other hazardous-containing materials or equipment are to be installed
by Tenant or its contractors. Tenant shall not cause or permit the use,
generation, storage or disposal in, on or about the Building or Premises of any
substance, materials or wastes subject to regulation under federal state or
local laws or regulations from time to time in effect concerning hazardous,
toxic or radioactive materials unless Tenant shall receive Landlord’s prior
written consent, which Landlord may withhold or at any time revoke, in its sole
and absolute discretion.

3.1.8 Field Conditions:

Tenant shall inspect and verify all field conditions pertaining to Additional
Premises III prior to the start of any construction.

3.2 Tenant Improvements:

Tenant shall be responsible for constructing any and all improvements necessary
to complete, finish and occupy to do business in each Floor of Additional
Premises III.

3.3 Tenant’s Work Rules and Regulations:

A. Tenant is responsible for any and all actions of its Contractor, his
subcontractors and any employees, agents or representatives it may bring onto
the building site.

B. No construction is to take place beyond the Premises.

 

2



--------------------------------------------------------------------------------

C. Tenant has total responsibility for compliance with all applicable codes,
ordinances and the building classification for the specific occupancy type.

D. Tenant and Tenant’s Contractor shall protect their work from damage. Landlord
shall not be held responsible for damage done by tenants or contractors.

E. During the Initial Alterations, Tenant shall provide trash removal dumpsters
through designated area in parking lot or other location specified by Landlord.
Tenant is responsible for placing trash in these containers and arranging for
the disposal thereof.

SECTION IV: SUBMISSION REVIEW AND APPROVAL OF TENANT’S PRELIMINARY AND FINAL
PLANS AND SPECIFICATIONS

4.1 General: All prints, drawing information and other material to be furnished
by Tenant to Landlord for approval as required in this Criteria shall be
addressed to:

One Oliver Associates Limited Partnership

c/o Kojaian Management Corporation

1400 North Woodward, Suite 250

Bloomfield Hills, Michigan 48304

Attn: David Haboian

With a copy to:

Grubb & Ellis Real Estate Management

600 Six PPG Place

Pittsburgh, Pennsylvania 15222

4.2 Construction Drawings and Specifications: Prior to the commencement of
construction, Tenant shall deliver to the Landlord three (3) sets of bluelines
of complete and finished detailed architectural, structural, mechanical,
electrical and fire protection Construction Drawings and Specifications (the
“Final Plans”) for Landlord’s approval.

4.2.1 As soon as possible after receipt of Construction Drawings, but in no
event later than five (5) business days after Landlord’s receipt, Landlord shall
return to Tenant two (2) sets of prints of Construction Drawings and
Specifications with its suggested modifications and/or approvals, said approval
will not be unreasonably withheld.

4.2.2 Landlord’s approval or inspection of any Tenant submittal is made for
identification purposes only and neither the Landlord, nor its agents or
employees shall have any liability in any respect for any inadequacies,
deficiencies, errors or omissions or non-complying features contained in any or
all of Tenant’s submittal or Landlord’s comments in respect to same.

4.2.3 Upon completion of the Initial Alterations with respect to each Floor,
Tenant shall deliver to Landlord one (1) set of reproducible sepias of the “as
built” plans and specifications of the Initial Alterations to such Floor.

SECTION V: PROCEDURE SCHEDULES AND OBLIGATIONS FOR THE CONSTRUCTION OF THE
INITIAL ALTERATIONS BY THE TENANT

5.1 GENERAL REQUIREMENTS:

The following procedures must be followed by Tenant’s contractor prior to the
commencement of the Initial Alterations to each Floor:

5.1.1 Provide Landlord two (2) business days notice and meet with Landlord
representative for a pre-construction meeting.

5.1.2 Submit a statement executed by the Tenant designating the name, address,
and telephone number of Tenant’s construction superintendent, general
contractor, suppliers and mechanical and electrical contractors.

 

3



--------------------------------------------------------------------------------

5.1.3 Submit a copy of all government permits (including but not limited to,
building, mechanical, electrical and health), licenses, or authority necessary
or convenient to permit or authorize the execution of the Initial Alterations on
such Floor.

5.1.4 Submit; a preliminary schedule containing the anticipated commencement
date, final completing date, fixturing date and date Tenant anticipates opening
for business on such Floor. Tenant shall update such schedule from time to time
during the course of construction.

5.1.5 Submit evidence of insurance as called for herein. Tenant shall secure,
pay for and maintain, or cause its Contractor(s) to secure, pay for an maintain,
during the continuance of construction and fixturing work within Additional
Premises III, all of the insurance policies required and in the amounts set
forth herein. Tenant shall not permit its Contractor(s) to commence any work
until all required insurance has been obtained and certified copies of policies
have been delivered to Landlord as set forth below.

A. Additional Insured

1. All such insurance policies required under this Exhibit, except as noted
above, shall include Landlord, Kojaian Management Corporation, Grubb & Ellis
Real Estate Management Inc., and anyone else designed by Landlord as additional
insured. Workers’ Compensation Insurance shall contain an endorsement waiving
all rights of subrogation against Landlord,. Landlord’s Architect, and
Landlord’s general contractor, Landlord’s Agent(s) and beneficiaries.

2. The insurance required under this Exhibit “B” shall be in addition to any and
all insurance required be procured by Tenant pursuant to the Lease.

3. Certificates of Insurance shall provide that no change or cancellation of
such insurance coverage shall be undertaken without thirty (30) days written
notice to Landlord.

B. Tenant’s General Contractor’s and Sub-Contractor’s Required Minimum Coverages
and Limited of Liability

1. Workers’ Compensation, including Employer’s Liability Insurance with limits
of not less than $500,000.00 as required by Landlord and any insurance required
by an Employee Benefit Act or other statutes applicable where the work is to be
performed as will protect Contractor and Sub-Contractor from any and all
liability under the aforementioned acts.

2. Comprehensive General Liability insurance (including Contractor’s Protective
Liability) in an amount of not less than $5,000,000.00 per occurrence whether
involving personal injury liability (or death resulting therefrom) and property
damage liability or a combination thereof with a minimum aggregate limited of
$5,000,000.00. Such insurance shall provide for explosion, underground coverage,
collapse coverage and contractual liability coverage and shall insure the
General Contractor and/or Sub-Contractors against any and all claims for
personal injury, including death resulting therefrom and damage to the property
of other and arising from his operations under the Contract and whether such
operations are performed by anyone directly or indirectly employed by any of
them.

3. Comprehensive Automobile Liability Insurance, including the ownership,
maintenance and operation of any automotive equipment, owned, hired, and
non-owned in the following minimum amounts:

a. Property Damage liability $1,000,000.00

b. Bodily Injury, each occurrence $1,000,000.00

Such insurance shall insure the General Contractor and/or Sub-Contractors
against any and all claims for bodily injury including death resulting therefrom
and damage to the property of others arising from his operation under the
Contract and whether such operations are performed by the General Contractor,
Sub-Contractors or by anyone directly or indirectly employed by any of them.

 

4



--------------------------------------------------------------------------------

C. Tenant’s Protective Liability Insurance

Tenant shall provide Owner’s Protective Insurance as will insure Tenant against
any and all liability (or death resulting therefrom) and property damage
liability of others or a combination thereof which may arise from work in the
completion of the Premises, and other liability for damages which the General
Contractor and/or Sub-Contractors are required to insure under any provisions
herein. Said insurance shall be provided in minimum amounts as follows:

 

  1. Property damage, each occurrence $1,000,000.00

 

  2. Bodily injury, each occurrence $1,000,000.00

D. Tenant’s Builder’s Risk Insurance

Tenant shall provide a completed “All Physical Loss” Builders Risk insurance
policy on the work to be performed for Tenant in the Building as it relates to
the Premises. The policy shall include, as insured, Tenant, its contractor and
subcontractors, and Landlord, as their respective interests may appear within
the Premises and within 100 feet thereof. The amount of insurance to be provided
shall be 100% replacement cost.

5.2 COMPLETION OF TENANT WORK:

Tenant’s construction within each Floor of Additional Premises shall be
considered fully completed upon completion of all of the following:

5.2.1 Such Floor must be 100% complete and in accordance with good workmanship
and the Working Drawings and Specifications as approved by Landlord.

5.2.2 Provide Landlord with a copy of unqualified, Final Certificate(s) of
Occupancy from the applicable governmental authority(s) having jurisdiction.

5.2.3 Final, Unconditional Sworn Statement from Tenant listing the total cost of
material and labor by trade for leasehold improvements.

5.2.4 Final, Unconditional Waiver of Lien, with original signatures from
Tenant’s General Contractor and each Subcontractor, plus Waivers of Lien for all
fixtures, furniture, and equipment. No Partial Waivers of Lien will be accepted.

5.2.5 One set of “as-built” sepia drawings for Landlord’s file.

5.2.6 Provide Leasehold Improvements warranties valid for one year from date
Tenant opens for business.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Page 1 of 10

LOGO [g103714ex10d_13.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

Page 2 of 10

LOGO [g103714ex10d_14.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

Page 3 of 10

LOGO [g103714ex10d_15.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

Page 4 of 10

LOGO [g103714ex10d_16.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

Page 5 of 10

LOGO [g103714ex10d_17.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

Page 6 of 10

LOGO [g103714ex10d_18.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

Page 7 of 10

LOGO [g103714ex10d_19.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

Page 8 of 10

LOGO [g103714ex10d_20.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

Page 9 of 10

LOGO [g103714ex10d_21.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

Page 10 of 10

LOGO [g103714ex10d_22.jpg]



--------------------------------------------------------------------------------

EXHIBIT “B”

INITIAL ALTERATIONS

GENERAL CRITERIA FOR THE CONSTRUCTION

OF INTERIOR IMPROVEMENTS

SECTION I; GENERAL:

1.1 A. Notwithstanding anything contained in this Exhibit “B,” in the event of
any inconsistencies between the provisions of this Criteria and the Third
Amendment to Lease, the provisions of the Third Amendment to Lease shall govern.

B. Notwithstanding anything contained herein or the Third Amendment to Lease to
the contrary, prior to the commencement of any alterations or improvements to
the Additional Premises III, Tenant shall deliver the plans and specifications
therefor to Landlord (as herein provided) for its written approval, which
approval shall not be unreasonably withheld, conditioned or delayed. Landlord
shall respond to Tenant’s request for approval of Tenant’s plans and
specifications within five (5) days after receipt thereof and if Landlord fails
to respond within such five (5) day period, Tenant shall so notify Landlord of
such failure and if Landlord fails to respond within five (5) days after receipt
of such second notice, Landlord shall be deemed to have approved such plans and
specifications. In the event Landlord shall not approve the plans and
specifications, Landlord shall notify Tenant of its objections thereto. Landlord
and Tenant shall thereafter work cooperatively and in good faith to reach
agreement upon mutually acceptable plans and specifications. Tenant shall engage
its own General Contractor (the “GC”) to manage the construction of the initial
alterations and improvements to be made by Tenant to the Premises (the “Initial
Alterations”). Tenant shall not be responsible to Landlord for any supervision
fees relating to the Initial Alterations. Landlord agrees to reasonably assist
Tenant in obtaining all necessary permits for the Initial Alterations from
appropriate governmental authorities.

SECTION II; LANDLORDS WORK:

2.1 Landlord is not required to perform any construction work whatsoever within
Additional Premises III, except as may be provided in Paragraph 3 of the Third
Amendment to Lease.

SECTION III; TENANT’S WORK:

3.1 General:

3.1.1 Any and all modifications to Additional Premises III requiring alterations
to the architectural, mechanical, electrical, fire protection, or structural
systems will require Tenant to supply detailed Construction Drawings covering
those modifications to Landlord for approval.

3.1.2 Tenant shall enlist the services of an architect licensed in the State of
Pennsylvania for the preparation of Construction Drawings and Specifications
requiring State of Pennsylvania and/or municipal approval(s) of whatever nature
and building permits.

3.1.3 Jurisdiction and Codes

A. The Building is in and under the jurisdiction of the City of Pittsburgh and
the State of Pennsylvania. All design and construction work shall comply with
all applicable statutes, ordinances, regulations, laws and codes.

B. Where conflicts exist between building codes, utility regulations, statutes,
ordinances, other regulatory requirements and Landlord’s Insurance Underwriter’s
requirements, the more stringent of the requirements shall govern.

C. Landlord reserves the right to require changes in the Initial Alterations by
reason of code requirements or reasonable requirements of Landlord, or
directives of governmental authorities having jurisdiction over the Premises, or
directives of Landlord’s Insurance Underwriter.

3.1.4 Permits and Approvals

A. Prior to the commencement of construction, all applicable building permits,
licenses, approval, waivers, etc. shall be obtained and posted in a prominent
place within



--------------------------------------------------------------------------------

LOGO [g103714ex10d_24.jpg]



--------------------------------------------------------------------------------

LOGO [g103714ex10d_25.jpg]